              So Ordered.

Dated: March 25th, 2021
  1

  2

  3

  4

  5

  6

  7

  8

  9                                  UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF WASHINGTON
 10
            In re                                          Chapter 11
 11

 12         EASTERDAY RANCHES, INC., et al.                Lead Case No. 21-00141-11
                                                           Jointly Administered
 13                                      Debtors. 1
 14                                                        FINAL ORDER AUTHORIZING
                                                           DEBTOR EASTERDAY FARMS
 15                                                        TO USE CASH COLLATERAL
 16                                                        AND GRANTING ADEQUATE
                                                           PROTECTION
 17

 18                 Upon the motion (the “Motion”) 2 of above-captioned debtor and debtor in
 19     possession, Easterday Farms, a Washington general partnership (the “Debtor”), under
 20     sections 361, 363, and 507 of title 11 of the United States Code (the “Bankruptcy
 21     Code”), Rule 4001 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy
 22     Rules”), and Rule 4001-3 of the United States Bankruptcy Court Eastern District of
 23

 24     1
            The Debtors along with their case numbers are as follows: Easterday Ranches, Inc.,
 25
            (21-00141) and Easterday Farms, a Washington general partnership (21-00176).
        2
            Capitalized terms not defined herein shall have the meanings set forth in the Motion.
 26
            FINAL ORDER AUTHORIZING DEBTOR
            EASTERDAY FARMS TO USE CASH
            COLLATERAL AND GRANTING ADEQUATE                                  B USH K ORNFELD            L LP
                                                                                       LAW OFFICES
            PROTECTION – Page 1                                                   601 Union St., Suite 5000
                                                                               Seattle, Washington 98101-2373
                                                                                  Telephone (206) 292-2110
        DOCS_SF:105118.7 20375/003                                                Facsimile (206) 292-2104

      21-00141-WLH11          Doc 471   Filed 03/25/21   Entered 03/25/21 15:42:10      Pg 1 of 12
         1     Washington Local Rules (“LBR”), for interim and final orders authorizing the Debtor
         2     to use cash collateral in which Washington Trust Bank (“Washington Trust”), CHS
         3     Capital, LLC (“CHS”), Prudential Insurance Company of America (“Prudential”),
         4     Equitable Financial Life Insurance Company f/k/a AXA Equitable Life Insurance
         5     Company (“Equitable Financial”), LTM Investments LLC (“LTM Investments”)
         6     (Washington Trust, CHS, Prudential, Equitable Financial and LTM Investments,
         7     collectively the “Cash Collateral Lenders”), J.R. Simplot Company (“Simplot”), Weyns
         8     Farms, LLC (“Weyns Farms”), Sunray Farms, LLC (“Sunray Farms”), and Brad Curtis
         9     Farms (Simplot, Weyns Farms, Sunray Farms, and Brad Curtis Farms, together with the
       10      Cash Collateral Lenders, the “Cash Collateral Parties”) may assert an interest and
       11      granting adequate protection.
       12               The Debtor has served notice of the Motion as is appropriate under the
       13      circumstances, as required under sections 102(1) and 363 of the Bankruptcy Code,
       14      Bankruptcy Rule 4001(b), and LBR 4001-3. The Office of U.S. Trustee has appointed
       15      the Official Committee of Unsecured Creditors (the “Farms Committee”) in the
       16      Debtor’s case and a separate Official Committee of Unsecured Creditors in the case of
       17      Easterday Ranches, Inc. (the “Ranches Committee” and referred to collectively with the
       18      Farms Committee as the “Committees” and each individually, a “Committee”).
       19               An emergency interim hearing on the Motion having been held by this court on
       20      February 11, 2021 and an interim order having been entered on February 12, 2021 [ECF
       21      No. 142]. A final hearing on the Motion having been held on March 23, 2021. Upon
       22      the record made by the Debtor at such final hearing, after considering the Motion and
       23      the arguments and evidence presented, and after due deliberation and consideration and
       24      sufficient cause appearing therefor,
       25
                        IT IS HEREBY FOUND, DETERMINED, ORDERED AND ADJUDGED that:
       26
                FINAL ORDER AUTHORIZING DEBTOR
                EASTERDAY FARMS TO USE CASH COLLATERAL
                AND GRANTING ADEQUATE PROTECTION – Page 2                            B USH K ORNFELD            L LP
                                                                                              LAW OFFICES
                                                                                         601 Union St., Suite 5000
                                                                                      Seattle, Washington 98101-2373
                                                                                         Telephone (206) 292-2110
               DOCS_SF:105118.7 20375/003                                                Facsimile (206) 292-2104
ec24jz01j3
             21-00141-WLH11          Doc 471   Filed 03/25/21   Entered 03/25/21 15:42:10      Pg 2 of 12
         1                       1.         Disposition. The Motion [ECF No. 91] is granted on a final basis
         2     on the terms set forth herein. Any objections to the relief sought in the Motion, and any
         3     reservations of rights with respect to such relief, that have not been previously resolved
         4     or withdrawn are overruled on the merits. This Final Order shall be valid, binding, and
         5     enforceable on all parties in interest and fully effective immediately upon entry.
         6                       2.         Jurisdiction and Venue. This court has jurisdiction over this matter
         7     pursuant to 28 U.S.C. §§ 157 and 1334, and venue is proper. This matter is a core
         8     proceeding within the meaning of 28 U.S.C. § 157(b)(2).
         9                       3.         No Waivers.     The Debtor makes no representation, warranty,
       10      acknowledgement or admission regarding whether it has (or does not have) any
       11      defenses, setoffs, counterclaims or recoupments that could be asserted against the Cash
       12      Collateral Parties, and the Debtor reserves all rights, claims and defenses with respect
       13      thereto. In addition, the Debtor make no representation, warranty, acknowledgement
       14      or admission with respect to the enforceability, perfection, priority, avoidability or
       15      validity of the security interests of the Cash Collateral Parties in the Debtor’s assets,
       16      including cash collateral.
       17                        4.         Cause Shown. Good cause has been shown for the entry of this Final
       18      Order.
       19                        5.         Business Justification. The Debtor has a critical need to use cash
       20      collateral, in order to permit, among other things, preservation and maintenance of the
       21      Debtor’s business operation and assets. The Debtor’s access to sufficient working
       22      capital and liquidity through the use of cash collateral is vital to maximizing the value
       23      of the Debtor’s estate.
       24                        6.         Fair and Reasonable Terms. Based on the record presented to this
       25      court at the final hearing, the terms of use of the cash collateral are fair and reasonable
       26
                FINAL ORDER AUTHORIZING DEBTOR
                EASTERDAY FARMS TO USE CASH COLLATERAL
                AND GRANTING ADEQUATE PROTECTION – Page 3                                B USH K ORNFELD            L LP
                                                                                                  LAW OFFICES
                                                                                             601 Union St., Suite 5000
                                                                                          Seattle, Washington 98101-2373
                                                                                             Telephone (206) 292-2110
               DOCS_SF:105118.7 20375/003                                                    Facsimile (206) 292-2104
ec24jz01j3
             21-00141-WLH11           Doc 471      Filed 03/25/21   Entered 03/25/21 15:42:10      Pg 3 of 12
         1     and reflect the Debtor’s exercise of prudent business judgment consistent with its
         2     fiduciary duties.
         3                       7.         Authorization to Use Cash Collateral. Subject to the terms of this
         4     Final Order, the Debtor is hereby authorized to use cash collateral, from the date hereof
         5     through the earliest of: (i) November 14, 2021; (ii) the effective date of a confirmed
         6     plan of reorganization in this chapter 11 case, (iii) the closing of a sale of substantially
         7     all assets of the Debtor; and (iv) the occurrence of an Event of Default (as defined
         8     below) by the Debtor under this Final Order (the “Budget Period”), or such other date
         9     as the Debtor, Washington Trust, and CHS may agree to in writing when, as and to the
       10      extent permitted under the budget attached hereto as Exhibit 1, or when, as and to the
       11      extent permitted by such other budget as the Debtor, Washington Trust, and CHS may
       12      agree to in writing from time to time (the “Budget”), provided that any such other
       13      budget shall be promptly provided, at least three (3) business days before going into
       14      effect, to the other Cash Collateral Parties and each Committee.
       15                        8.         Disbursements Subject to Budget. The Debtor is only authorized to
       16      use cash collateral during the Budget Period in a manner consistent with the Budget;
       17      provided that, disbursements may occur earlier or later than the dates forecasted in the
       18      Budget so long as such disbursements occur during the Budget Period, including to fund
       19      or reserve amounts necessary to pay professional fees accrued to the extent set forth in
       20      the Budget.
       21                        9.         Events of Default. The following shall constitute Events of Default
       22      under this Final Order:
       23
                                 (i)        Failure to abide by any material term, covenant or condition
       24                                   approved by or incorporated into this Final Order;
       25

       26
                FINAL ORDER AUTHORIZING DEBTOR
                EASTERDAY FARMS TO USE CASH COLLATERAL
                AND GRANTING ADEQUATE PROTECTION – Page 4                                B USH K ORNFELD            L LP
                                                                                                  LAW OFFICES
                                                                                             601 Union St., Suite 5000
                                                                                          Seattle, Washington 98101-2373
                                                                                             Telephone (206) 292-2110
               DOCS_SF:105118.7 20375/003                                                    Facsimile (206) 292-2104
ec24jz01j3
             21-00141-WLH11            Doc 471     Filed 03/25/21   Entered 03/25/21 15:42:10      Pg 4 of 12
         1                       (ii)       Termination of the automatic stay with respect to any cash
         2                                  collateral;
         3                       (iii)      Absent the prior written approval of Washington Trust and CHS, the
                                            Debtor’s “Ending Cash” is lower than the Budget by more than 20%
         4
                                            for the week ending week 2, the week ending week 4 and bi-weekly
         5                                  thereafter;
         6                       (iv)       The Debtor fails to maintain adequate insurance covering the
         7                                  collateral;
         8                       (v)        Any of the collateral is converted by the Debtor, lost or stolen in any
                                            material amount due to a failure on the part of the Debtor to take
         9
                                            reasonable precautions to protect the collateral from loss or waste,
       10                                   or not accounted for by the Debtor;
       11                        (vi)       The Debtor fails to timely deliver any reports required hereunder;
       12
                                 (vii) Entry of an order converting the Debtor’s case to a proceeding under
       13                              Chapter 7; and
       14                        (viii) Entry of an order dismissing Debtor’s Chapter 11 Case.
       15                        10.        Remedies Upon Default. Upon the occurrence of an Event of
       16      Default, any Cash Collateral Party may immediately, without notice or demand
       17      withdraw its consent for the use of cash collateral.              Nothing in this Order limits or
       18      otherwise impairs the ability of any Cash Collateral Party to seek relief from the
       19                                              _
               automatic stay or other relief from the Ccourt.
       20                        11.        Reporting. The Debtor shall provide to the Cash Collateral Lenders
       21      and each Committee, without limitation, the following items:
       22
                                 (i)        Weekly, a cash flow report for all periods since the Petition Date,
       23                                   including a comparison of actual results to the projections set forth
       24
                                            in the Budget; and

       25

       26
                FINAL ORDER AUTHORIZING DEBTOR
                EASTERDAY FARMS TO USE CASH COLLATERAL
                AND GRANTING ADEQUATE PROTECTION – Page 5                                  B USH K ORNFELD           L LP
                                                                                                   LAW OFFICES
                                                                                              601 Union St., Suite 5000
                                                                                           Seattle, Washington 98101-2373
                                                                                              Telephone (206) 292-2110
               DOCS_SF:105118.7 20375/003                                                     Facsimile (206) 292-2104
ec24jz01j3
             21-00141-WLH11             Doc 471    Filed 03/25/21   Entered 03/25/21 15:42:10       Pg 5 of 12
         1                       (ii)       Any other information that the Cash Collateral Lenders reasonably
         2                                  request.
         3     The Debtor further agrees to permit representatives from Washington Trust and CHS

         4     to, upon reasonable prior notice, visit any of Debtor’s properties during regular

         5     business hours to review and inspect any of their prepetition collateral together with

         6     any non-privileged books and records related thereto

         7                       12.        Adequate Protection.     The Cash Collateral Parties are entitled,

         8     pursuant to sections 361, 362(d) and 363(e) of the Bankruptcy Code, to adequate

         9     protection of their respective interests in the Debtor’s property, for and equal in amount

       10      to the aggregate diminution in the value of the interests of the Cash Collateral Parties

       11      in the Debtor’s property (including cash collateral) with the same validity (or

       12      invalidity), perfection (imperfection or avoidable perfection) and priority (or lack of

       13      priority) as exists as of the Petition Date (the “Diminution in Value”) resulting from the

       14      use, sale or lease by the Debtor (or other decline in value) of the cash collateral and any

       15      other asset of the Debtor that is the subject of existing liens and the imposition of the

       16      automatic stay pursuant to section 362 of the Bankruptcy Code. As adequate protection,

       17      the Cash Collateral Parties,3 are hereby granted the following (subject to the same

       18      priorities that exist as among such prepetition secured creditors as of the Petition Date):

       19                        (i)        a continuing security interest in and lien on all collateral of the
                                            Debtor of the same type and nature that exists as of the Petition Date
       20
                                            with the same validity (or invalidity), perfection (imperfection or
       21                                   avoidable perfection) and priority (or lack of priority) as exists as of
                                            the Petition Date, including the proceeds thereof (the “Replacement
       22
                                            Liens”),
       23

       24      3
                   In connection with providing adequate protection to Prudential and Equitable,
       25          Debtor Farms has included the payment of rent and taxes related to applicable
                   leaseholds in the Budget.
       26
                   FINAL ORDER AUTHORIZING DEBTOR
                   EASTERDAY FARMS TO USE CASH COLLATERAL
                   AND GRANTING ADEQUATE PROTECTION – Page 6                               B USH K ORNFELD            L LP
                                                                                                    LAW OFFICES
                                                                                               601 Union St., Suite 5000
                                                                                            Seattle, Washington 98101-2373
                                                                                               Telephone (206) 292-2110
               DOCS_SF:105118.7 20375/003                                                      Facsimile (206) 292-2104
ec24jz01j3
             21-00141-WLH11             Doc 471    Filed 03/25/21   Entered 03/25/21 15:42:10        Pg 6 of 12
         1                       (ii)       solely to the extent of any Diminution in Value, an additional and
         2                                  replacement security interest in and lien on all property and assets
                                            of the Debtor’s estate (the “Adequate Protection Liens”), provided
         3                                  however, that (a) such security interest and lien shall be junior to
         4                                  any existing, valid, senior, enforceable and unavoidable prior
                                            perfected security interests and liens, (b) in the event that the Debtor
         5                                  obtains postpetition financing in this chapter 11 case, such security
         6                                  interest and lien may be junior to any valid, senior, enforceable
                                            security interests and liens granted to the postpetition lenders and
         7                                  authorized by this court in connection with such postpetition
         8                                  financing, provided, however, that each of the Cash Collateral
                                            Parties and each Committee reserves its respective right to object to
         9                                  such financing or to the granting of any such liens, and (c) such
       10                                   security interest and lien shall not attach to any claims, defenses,
                                            causes of action or rights of the Debtor arising under sections 542-
       11                                   553 of the Bankruptcy Code and applicable state fraudulent transfer
       12                                   law (including all proceeds thereof), and
       13                        (iii)      solely to the extent of any Diminution in Value, to the extent
       14
                                            provided by sections 503(b) and 507(b) of the Bankruptcy Code, an
                                            allowed superpriority administrative claim in this chapter 11 case
       15                                   (the “Adequate Protection Claims”), provided however, in the event
       16                                   that the Debtor obtains postpetition financing in this chapter 11 case,
                                            such administrative claim, if any, may be junior to the administrative
       17                                   claim granted to such postpetition lenders and authorized by this
       18                                   court in connection with such postpetition financing.

       19
               The Replacement Liens and Adequate Protection Liens will be deemed to be perfected

       20
               automatically upon entry of this Final Order, without the necessity of filing any UCC-

       21
               1 financing statement, state or federal notice, mortgage or similar instrument or

       22
               document in any state or public record or office and without the necessity of taking

       23
               possession or control of any collateral.

       24
                                 13.        Funding of Segregated Account for Feed Suppliers. The amounts

       25
               set forth in the Budget for the payment of “Feed – Third Party (Consumed & Not Paid)”

       26
                FINAL ORDER AUTHORIZING DEBTOR
                EASTERDAY FARMS TO USE CASH COLLATERAL
                AND GRANTING ADEQUATE PROTECTION – Page 7                                  B USH K ORNFELD            L LP
                                                                                                    LAW OFFICES
                                                                                               601 Union St., Suite 5000
                                                                                            Seattle, Washington 98101-2373
                                                                                               Telephone (206) 292-2110
               DOCS_SF:105118.7 20375/003                                                      Facsimile (206) 292-2104
ec24jz01j3
             21-00141-WLH11             Doc 471    Filed 03/25/21   Entered 03/25/21 15:42:10        Pg 7 of 12
         1     shall be deposited by the Debtor, at the times identified in the Budget, into a segregated
         2     account of the Debtor pending further order of this court.
         3                       14.        Funding of Segregated Account for Estate Professionals.                        The
         4     amounts set forth in the Budget for the payment of “Professional Fees – Debtor” and
         5     “Professional Fees – Committee” may be deposited by the Debtor, at the times
         6     identified in the Budget, into a segregated account of the Debtor (“Segregated Account
         7     for Professionals”) for the intended purpose of subsequently paying such amounts on
         8     the later of (x) the due date, or (y) the date of their allowance by this court (or when
         9     otherwise authorized to be paid pursuant to a customary order of this court pursuant to
       10      section 331 of the Bankruptcy Code). The use of this fund is not limited to its stated
       11      intended purpose. For the avoidance of doubt, the amounts set forth in the Budget for
       12      the payment of estate professional fees and the amounts funded to the Segregated
       13      Account for Professionals are not, and shall not be construed to be, a cap or other
       14      limitation on the amounts that may be incurred or allowed for estate professional fees
       15      in these bankruptcy cases.
       16                        15.        Section 552. Each of the Cash Collateral Lenders is entitled to all
       17      of the rights and benefits of section 552(b) of the Bankruptcy Code and, except as to
       18      any issues or objections that may be raised by each Committee, the “equities of the
       19      case” exception will not apply. For the avoidance of doubt, this paragraph 15 is only
       20      applicable with respect to Debtor Easterday Farms and is not applicable to Debtor
       21      Easterday Ranches, Inc.
       22                        16.        Real Estate Lease Payments. Notwithstanding anything to the
       23      contrary herein or in the Budget, the payments for “Real Estate Leases” set forth in the
       24      Budget for April and May 2021 shall not be made by the Debtor absent written consent
       25      of Washington Trust or further order of this court.
       26
                FINAL ORDER AUTHORIZING DEBTOR
                EASTERDAY FARMS TO USE CASH COLLATERAL
                AND GRANTING ADEQUATE PROTECTION – Page 8                                B USH K ORNFELD            L LP
                                                                                                  LAW OFFICES
                                                                                             601 Union St., Suite 5000
                                                                                          Seattle, Washington 98101-2373
                                                                                             Telephone (206) 292-2110
               DOCS_SF:105118.7 20375/003                                                    Facsimile (206) 292-2104
ec24jz01j3
             21-00141-WLH11            Doc 471     Filed 03/25/21   Entered 03/25/21 15:42:10      Pg 8 of 12
         1                       17.        Binding Effect; Successors and Assigns. The provisions of this
         2     Final Order, including all findings herein, shall be binding upon all parties in interest in
         3     the chapter 11 case, including, without limitation, the Cash Collateral Parties, each
         4     Committee, and the Debtor, and their respective successors and assigns (including any
         5     chapter 7 or chapter 11 trustee hereinafter appointed or elected for the Debtor’s estate)
         6     and shall inure to the benefit of the Cash Collateral Parties, each Committee, and the
         7     Debtor, and their respective successors and assigns.
         8                       18.        Reservation of Rights. The Debtor reserves all rights to seek other
         9     or additional use of cash collateral or debtor in possession financing on such further or
       10      different terms and conditions as may be approved by this court. Nothing in this Final
       11      Order may be construed as a consent to any such request by any Cash Collateral Party
       12      or each Committee, and the Cash Collateral Parties and each Committee reserve all
       13      rights to object to such requests. Further, notwithstanding the amounts set forth in the
       14      Budget or the payments made by the Debtor in accordance therewith, all rights of the
       15      Debtor, the Cash Collateral Parties, Tyson, and each Committee to challenge, contest,
       16      dispute, or seek return of such amounts or payments at a later date on any basis
       17      permitted by law or equity are in no way affected or diminished and are hereby
       18      expressly preserved, including but not limited to any rights with respect to (a) whether
       19      the amounts or payments in the Budget should be allocated to or borne by another party
       20      and (b) the propriety of any payments by Ranches to the Debtor on account of feed
       21      delivered prepetition by the Debtor or any third party feed supplier.
       22                        19.        Effectiveness.   Notwithstanding Bankruptcy Rules 4001(a)(3),
       23      6004(h), 6006(d), 7062 or 9024 or any other Bankruptcy Rule, or Rule 62(a) of the
       24      Federal Rules of Civil Procedure, this Final Order shall be immediately effective and
       25

       26
                FINAL ORDER AUTHORIZING DEBTOR
                EASTERDAY FARMS TO USE CASH COLLATERAL
                AND GRANTING ADEQUATE PROTECTION – Page 9                                B USH K ORNFELD            L LP
                                                                                                  LAW OFFICES
                                                                                             601 Union St., Suite 5000
                                                                                          Seattle, Washington 98101-2373
                                                                                             Telephone (206) 292-2110
               DOCS_SF:105118.7 20375/003                                                    Facsimile (206) 292-2104
ec24jz01j3
             21-00141-WLH11            Doc 471     Filed 03/25/21   Entered 03/25/21 15:42:10      Pg 9 of 12
         1      enforceable upon its entry and there shall be no stay of execution of effectiveness of
         2      this Final Order as provided in such Rules.
         3

         4                                            //END OF ORDER//
         5
                PRESENTED BY
         6

         7      /s/ Thomas A. Buford_______
                THOMAS A. BUFORD, III (WSBA 52969)
         8      BUSH KORNFELD LLP

         9
                RICHARD M. PACHULSKI (admitted pro hac vice)
       10       JEFFREY W. DULBERG (admitted pro hac vice)
       11       MAXIM B. LITVAK (admitted pro hac vice)
                PACHULSKI STANG ZIEHL & JONES LLP
       12
                Attorneys for Debtors
       13       and Debtors in Possession
       14
                * Change made by court
       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26
                 FINAL ORDER AUTHORIZING DEBTOR
                 EASTERDAY FARMS TO USE CASH COLLATERAL
                 AND GRANTING ADEQUATE PROTECTION – Page 10                           B USH K ORNFELD           L LP
                                                                                              LAW OFFICES
                                                                                         601 Union St., Suite 5000
                                                                                      Seattle, Washington 98101-2373
                                                                                         Telephone (206) 292-2110
                DOCS_SF:105118.7 20375/003                                               Facsimile (206) 292-2104
ec24jz01j3
             21-00141-WLH11          Doc 471   Filed 03/25/21   Entered 03/25/21 15:42:10     Pg 10 of 12
                                                            Exhibit 1
                                                             Budget




             DOCS_SF:105118.7 20375/003
ec24jz01j3
             21-00141-WLH11               Doc 471   Filed 03/25/21   Entered 03/25/21 15:42:10   Pg 11 of 12
                                                                                         Easterday Farms
                                                                                      Cash Collateral Budget
                                                                                     3/1/2021 - 10/31/2021
    ($000s)                                         Mar                Apr               May            Jun                Jul                Aug                Sep                Oct                Total Mar-Oct'21
Receipts
    Wheat (2021 crop)                                   -                  -                 -              -                  -               5,083              5,083                    -                      10,166
    Feed (due from Ranches)                          3,092              1,393               746            219                 -                  -                  -                     -                       5,450
    Excess Feed                                         -                  -                 -              -               5,090                 -                  -                     -                       5,090
    Easterday Farms Produce                            285              1,968             2,052          2,566              2,052              2,566              1,763                   897                     14,148
    LW Potatoes                                      1,300              2,350             2,350             -                  -                  -                  -                     -                       6,000
    Lindsay Canyon sublease revenue                  2,830                146               146            146                 -                  -                  -                     -                       3,267
          Total Receipts                       $     7,507         $    5,856        $    5,294     $    2,930         $    7,142         $    7,648         $    6,846         $         897      $              44,121

Operating Disbursements
  Direct Expenses
     Utilities                                         316                   359            412               370                117             117                   363                     2                   2,056
     Feed - 3rd Party (Consumed & Not Paid)          1,126                   232             -                 -                  -               -                     -                 -                        1,358
     Fertilizer                                        176                   702            527                -                  -               -                     -                 -                        1,404
     Chemical                                             72                 274            200                -                  -               -                     -                 -                          546
     Custom Hire                                        -                     -              -                 -                  -              267                   267                -                          534
     Seed                                              434                    -              -                 -                  -               -                     -                 -                          434
  Indirect Expenses
    Payroll                                            455                477               361               349                439             304                106                      12                    2,502
    Fuel & Oil                                         317                267               192               167                142             142                132                   132                      1,487
    Equipment Parts & Repairs                          179                179               104                  54                 54              54                 54                    54                      730
    Freight                                             -                  -                 -                 -                  -              208                208                    -                         416
    Irrig Parts/Repairs                                100                   50                20              -                    50              80               -                     -                         300
    Licenses & Permits                                    15                 15                15                15                 15              15                 15                    15                      120
    Maintenance                                           30                 30                15                 5                  5               5                  5                     5                      100
    Farm supplies                                         10                 10                10                10                 10              10                 10                  -                          70
    Soil Tests                                          -                    10              -                 -                  -               -                  -                     -                          10
           Total Oper. Disb. Before RE & Leases $    3,228         $    2,605        $    1,855     $         969      $         831      $    1,201         $    1,159         $         219      $              12,067

          Cash Flow Before RE & Leases         $     4,279         $    3,251        $    3,439     $    1,961         $    6,311         $    6,447         $    5,687         $         677      $             32,053

Fixed Operating Disbursements
     Real Estate Leases                                        9             230            979                    3                 48                  3               3                -                        1,274
     Equipment Leases                                         51              -              -                    51             -                  -                   51                -                          154
     Property Taxes                                       -                  157             -                -                  -                  -                  157                -                          314
                    Total Fixed Oper. Disb                    60             387            979                   54                 48                  3             211                -                        1,741

          Cash Flow From Operations            $     4,219         $    2,865        $    2,460     $    1,907         $    6,263         $    6,445         $    5,476         $         677      $             30,312

Corporate Overhead
    Taxes                                                3                   170              3                 3                 52                     2             119                    52                     404
    Professional Services                               25                    60             25               200                 25                -                   -                 -                          335
    Insurance                                           31                    31             31                36                 36              36                      46               36                        279
    Payroll                                             17                    17             17                17                 22              17                      17               17                        138
    Utilities                                           11                    11             11                11                 11              11                      11               11                         90
    Other Misc.                                         64                    64             64                64                 64              64                      64               64                        510
            Total Corp. OH                             150                   352            150               330                210             129                   256                179                      1,756

Restructuring Disbursements
     Personnel Restructuring                           182                   182            100                   50                 50             -                  -                  -                          564
     Real Estate Pre-sale Costs                        500                    -              -                -                  -                  -                  -                  -                          500
     US Trustee and Misc. Reserve                       -                       99           -                -                      58             -                  -                      40                     198
     Directors Fees                                       30                    30             30                 30                 30                 30                 30                 30                     240
     D&O Insurance                                     200                    -              -                 -                  -               -                     -                  -                         200
     Professional Fees - Debtor                        420                   420            420               420                420             420                   420                420                      3,360
     Professional Fees - Committee                     130                   130            130               130                130             130                   130                130                      1,040
           Total Restructuring Disb.           $     1,462         $         861     $      680     $         630      $         688      $      580         $         580      $         620      $               6,102

     Total Disbursements                       $     (4,900) $         (4,205) $         (3,664) $      (1,982) $          (1,778) $          (1,913) $           (2,206) $         (1,019)        $             (21,667)

Cash On-Hand
    Beginning Book Cash                              2,338              4,944             6,596          8,226              9,174             14,538             20,274             24,914                         2,338
    Total Net Cash Flow                              2,606              1,652             1,630            948              5,365              5,735              4,640               (122)        $              22,454
    Ending Book Cash                           $     4,944         $    6,596        $    8,226     $    9,174         $   14,538         $   20,274         $   24,914         $   24,792         $              24,792




                                                                                                                                                                                                                          1 of 1

              21-00141-WLH11                        Doc 471              Filed 03/25/21                        Entered 03/25/21 15:42:10                                            Pg 12 of 12
